BETTS, District Judge.
The above vessel, and tlie cargo and lading on board of her, were captured at sea, September 10, 1864, by the United States war vessel Santiago de *202Cuba, Captain O. S. Glisson, of tbe navy, commanding, and were sent into tbis port for adjudication September 1C, 1S64. On tbe same day a libel was filed in court against tbe said prize by United States attorney, and process of attachment and monition, returnable on tbe 27th of September following, was issued from tbe court to tbe marshal, and was, by tbe marshal, returned in court on tbe aforesaid return day, duly served; whereupon public proclamation was made, in open court, of such service and return, in due form and order of law, and no appearance or claim being interposed or offered thereupon in behalf of tbe aforesaid prize, or any person interested therein, judgment of condemnation and forfeiture thereof to tbe United States was, on motion of tbe United States attorney, then and there made and ordered, in open court, in due course of law.
Tbe vessel, when seized, bad on board a certificate of British registry, issued at tbe customhouse in Dublin, September 26, ±oC2, to Joseph Boyce and others, of tbe county and city of Dublin, merchants, as joint owners, under tbe name of tbe Lord Clyde, British-built, at Greenock, Renfrew county, Scotland. A certificate was indorsed on the registry by tbe register, at tbe custom-house, Greenock, May 21, 1864, that Joannes Wyllie bad that day been appointed master of tbe ship, in place of John Stephen Byrne. No shipping papers, crew list, charter-party, manifest, log-book, instructions, or other papers relating to tbe course or destination of tbe ship, on tbe voyage upon which she was seized, were found on board of her when she was arrested, or were put in evidence with tbe proofs in preparatorio.
Joannes Wyllie, master, Thomas Carter, purser, and Charles Harris, second engineer, were examined by tbe prize commissioners in preparatorio, on tbe 17th and 19th of September, 18(54.
Tbe witnesses all concur in stating that they were present on tbe ship at tbe time of her capture at about 7 o’clock in tbe evening of September 10, 1S64, at sea, outside of Wilmington, North Carolina, for running tbe blockade of that port. Tbe witnesses were all subjects of tbe Queen of Great Britain. Tbe master testifies that tbe vessel was owned by Pour, Low & Co. of Wilmington, North Carolina, who appointed him to tbe command of her and delivered her to him in Wilmington; that tbe vessel’s name, when built, was the Lord Clyde, but was afterwards changed to tbe A. D. Vance; that, when arrested, she bad on board a cargo of cotton and turpentine; that it was taken on board in August, 1864; that tbe vessel sailed last from Bermuda to Wilmington, and thence back from Wilmington, September 9, 1864, for Bermuda; that she bad been running between Nassau, Bermuda, and Wilmington, ever since be bad been connected with her, for fully twelve months, and bad carried tbe same kind of cargoes; that be believes some papers were thrown overboard from tbe ship while she was being chased and attempting to escape capture; that all tbe ship’s company knew, while they were following tbe trade spoken of, that Wilmington was under blockade by tbe vessels of tbe United States; that tbe vessel bad repeatedly entered and departed from Wilmington while that port was under blockade, while be was on board of her; that tbe cargo captured was of tbe growth and manufacture of the Confederate States, but be does not know that it was of North Carolina; and that, when tbis vessel was chased by tbe United States war ship she put on all tbe steam she could carry, and endeavored to escape capture. There is no contradiction made by tbe other witnesses of tbe material facts stated in tbe testimony of tbe master. Upon tbe facts proved, tbe evidence is clear and satisfactory that the vessel seized and tbe cargo laden- on board of her were guilty of a wilful violation of tbe blockade of tbe port of Wilmington, North Carolina, as charged in tbe libel; that tbe condemnation and forfeiture of tbe vessel, tackle, and cargo is adjudged accordingly.